UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6986



GARY LEE HARRIS,

                                           Petitioner - Appellant,

          versus


A. D. ROBERTSON, Warden,

                                            Respondent - Appellee.




                            No. 97-7106



GARY LEE HARRIS,

                                           Petitioner - Appellant,
          versus


A. D. ROBERTSON, Warden,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Senior District
Judge. (CA-97-951-A)
Submitted:    November 20, 1997       Decided:   December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Lee Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's orders
and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeals on the reasoning of the dis-

trict court. Harris v. Robertson, CA-97-951-A (E.D. Va. July 2 and
14, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                  2